UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


KAMALDEEP BAWEJA,                     
               Plaintiff-Appellant,
                v.
MICHAEL K. ROACH; LULYNN
LANDSCAPING,
             Defendants-Appellees,              No. 01-1847
               and
T&J LAWN SERVICE, INCORPORATED,
a/k/a LuLynn Landscaping;
CHRISTINE L. TERRILL,
                       Defendants.
                                      
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
            Albert V. Bryan, Jr., Senior District Judge.
                         (CA-00-1658-A)

                 Submitted: December 19, 2001

                     Decided: January 10, 2002

    Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Deep S. Sran, Chevy Chase, Maryland, for Appellant. Ralph N. Boc-
carosse, Jr., SICILIANO, ELLIS, DYER & BOCCAROSSE, Fairfax,
Virginia, for Appellees.
2                          BAWEJA v. ROACH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Kamaldeep Baweja brought suit against Michael Roach and
LuLynn Landscaping for damages after being struck by a snow plow
driven by Roach while under the employ of LuLynn Landscaping. At
trial, the jury returned a verdict in favor of the Defendants. Baweja
now appeals the verdict on the ground that the district court erred in
instructing the jury as to contributory negligence. She further appeals
the district court’s subsequent denial of her Fed. R. Civ. P. 59 motion
for a new trial. We affirm.

   On appeal, Baweja first argues that the district court improperly
instructed the jury as to contributory negligence. Under Virginia law,
contributory negligence exists when "a plaintiff fail[s] to act as a rea-
sonable person would have acted for his own safety under the circum-
stances." Artrip v. E.E. Berry Equip. Co., 397 S.E.2d 821, 824 (Va.
1990). If the plaintiff was contributorily negligent, then Virginia law
bars that plaintiff from recovering in a negligence action if the plain-
tiff’s contributory negligence was the proximate cause of his injury.
Litchford v. Hancock, 352 S.E.2d 335, 337 (Va. 1987). Federal dis-
trict courts operate under a federal standard when determining the suf-
ficiency of the evidence for submission of the issue of contributory
negligence to a jury. Jones v. Meat Packers Equip. Co., 723 F.2d 370,
372 (4th Cir. 1983). Under that standard, in the absence of evidence
or all reasonable inferences that can be drawn from the evidence dis-
closing that a plaintiff was negligent and contributed to his injuries,
the issue of contributory negligence should not go to the jury.

   Baweja argues that the record is devoid of any evidence justifying
the contributory negligence instruction. Specifically, she contends
that the court erred in relying on Roach’s testimony alone, that
Roach’s testimony was clearly not credible, and that the Court’s deci-
sion likely determined the outcome of the trial. We have reviewed the
                           BAWEJA v. ROACH                            3
testimony presented at trial in this case and find no reversible error
in the court’s contributory negligence instruction to the jury.

   Baweja next argues that the court erred in denying her Fed. R. Civ.
P. 59 motion for a new trial. The decision to grant or deny a motion
for new trial is within the sound discretion of the district court and
will not be disturbed absent a clear showing of abuse of discretion.
Chesapeake Paper Prods. Co. v. Stone & Webster Eng’g Corp., 51
F.3d 1229, 1237 (4th Cir. 1995) (citations omitted); see also
Browning-Ferris Indus. v. Kelco Disposal, Inc., 492 U.S. 257, 279
(1989). In considering a motion for a new trial, a judge may weigh
the evidence and consider the credibility of the witnesses, and if he
finds the verdict is against the weight of the evidence, is based on
false evidence, or will result in a miscarriage of justice, he must set
aside the verdict, even if supported by substantial evidence, and grant
a new trial. Chesapeake Paper Prods. Co., 51 F.3d at 1237 (citation
omitted).

   Baweja argued in her motion for new trial that the verdict was
against the clear weight of the evidence. Specifically, she maintained
that Roach’s credibility was questionable and that the implausibility
of his story made it inappropriate for the jury to have found that
Baweja was contributorily negligent. Furthermore, Baweja cited to
the jury’s question to the judge regarding Baweja’s testimony with
respect to her actions prior to stepping off the sidewalk. Baweja main-
tains that this question indicates that the jury inappropriately applied
the contributory negligence instruction. We have reviewed the court’s
written order denying the motion, and in light of the evidence pre-
sented at trial, we find no abuse of discretion in the court’s denial of
the motion.

   Accordingly, we affirm the judgment in this case and the court’s
order denying Baweja’s motion for new trial. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED